364 S.W.3d 639 (2012)
Ray Anthony ROLLINS, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 73795.
Missouri Court of Appeals, Western District.
January 31, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 27, 2012.
Application for Transfer Denied May 29, 2012.
Ray Anthony Rollins, Farmington, MO, pro se.
Chris Koster, Attorney General, Michael Spillane, Assistant Attorney General, Jefferson City, MO, for Attorneys for Respondent.
Before Division II: GARY D. WITT, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Ray Anthony Rollins, an inmate, appeals from the Circuit Court of Cole County's grant of summary judgment in favor of the Missouri Department of Corrections ("DOC") on his petition seeking a declaratory judgment that the DOC had erred in calculating his parole eligibility date. Finding no error, we affirm in this per curiam order and have provided the parties with a legal memorandum explaining our ruling today. Rule 84.16(b).